Citation Nr: 9923248	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to service connected lumbar 
spine disability. 

2.  Entitlement to service connection for degenerative 
disease of the back, including degenerative disc disease and 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD). 

4.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from March 1963 until February 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal originally from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In a statement received in January 
1998, the veteran requested that the case be transferred to 
the RO in Atlanta, Georgia.  

This appeal involves a complicated procedural history.  By a 
decision of October 30, 1995, the Board denied an increased 
disability evaluation for the service-connected lumbosacral 
strain, and denied service connection for an acquired 
psychiatric disorder, including PTSD, anxiety disorder, and 
personality disorder, based on the conclusion that these were 
not incurred in or aggravated by service.  

Subsequently, a rating decision in August 1996, inter alia, 
denied service connection for a chronic acquired psychiatric 
disorder including PTSD, anxiety disorder, and personality 
disorder secondary to the service connected lumbar spine 
disability.  The veteran was notified later that month.  In 
September 1996, the veteran clarified his claim regarding his 
psychiatric disabilities, and indicated that the issue of 
service connection for PTSD should not have been included 
with the claim of service connection for a psychiatric 
disability secondary to the lumbar strain disability.  He 
also claimed an increased rating for lumbar strain, which was 
denied by an October 1996 rating decision, of which the 
veteran was notified later that month.  

In a November 1996 rating decision, the RO determined that 
the veteran did not submit new and material evidence to 
reopen a claim for a chronic acquired psychiatric disorder 
including PTSD, anxiety disorder and personality disorder.  
The denial of an increased rating for lumbar strain was also 
confirmed.  The veteran was notified the next month.  

In a statement received by the RO in February 1997, the 
veteran clearly stated his disagreement with both the October 
and November 1996 rating decisions.  He also claimed service 
connection for all segments of his spine secondary to his 
service connected lumbar strain disability.  That month, the 
RO notified the veteran that his NOD was inadequate.  In 
March 1997, the veteran submitted another NOD and requested a 
statement of the case (SOC).   

An October 1997 rating decision confirmed that the veteran 
did not submit new and material evidence to reopen a claim 
for degenerative arthritis of the lumbar spine secondary to 
his service connected lumbar strain disability.  The denials 
of an increased rating for lumbar strain and service 
connection for a chronic acquired psychiatric disorder 
including PTSD, anxiety disorder and personality disorder 
secondary to his service connected lumbar strain disability 
were also confirmed. 

The veteran was notified in a SOC issued in October 1997.  
The SOC addressed the issues of an increased rating for 
lumbar strain; service connection for a chronic acquired 
psychiatric disorder including PTSD, anxiety disorder and 
personality disorder secondary to his service connected 
lumbar strain disability; and whether new and material 
evidence was submitted to reopen a claim for arthritis of the 
lumbar spine secondary to his service connected lumbar strain 
disability.

In a VA form 9 received in December 1997, the veteran 
specifically referred to the October 1997 SOC, and to a 
discharge summary that was reportedly attached to the VA Form 
9, but which is not part of the record.  He mentioned 
treatment for "my conditions" but only noted the disability 
of PTSD by name, in reference to a temporary total rating.  

A hearing was held at the RO in April 1998 before a hearing 
officer concerning the issues of entitlement to an increased 
rating for the service-connected lumbosacral strain, whether 
new and material evidence had been received to reopen a claim 
for service connection for degenerative arthritis of the 
spine, secondary to the lumbosacral strain, and entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD, anxiety disorder, and personality disorder.

A supplemental statement of the case (SSOC) was issued in May 
1998.  The SSOC addressed the issues of an increased rating 
for lumbar strain; service connection for a chronic acquired 
psychiatric disorder including PTSD, anxiety disorder and 
personality disorder secondary to the service connected 
lumbar strain disability; and whether new and material 
evidence was submitted to reopen a claim for arthritis of the 
lumbar spine secondary to the service connected lumbar strain 
disability.

In a VA form 9 received in June 1998, the veteran addressed 
several issues including an increased rating for lumbar 
strain; service connection for a chronic acquired psychiatric 
disorder including PTSD, anxiety disorder and personality 
disorder secondary to his service connected lumbar strain 
disability; and whether new and material evidence was 
submitted to reopen a claim for arthritis of the lumbar spine 
secondary to his service connected lumbar strain disability.  

A hearing was held at the RO in July 1998, again before a 
hearing officer, concerning the issues listed in the SOC and 
SSOC.

A SSOC was issued in October 1998.  The SSOC addressed the 
issues of an increased rating for lumbar strain; and service 
connection for a chronic acquired psychiatric disorder 
including PTSD, anxiety disorder and personality disorder.  
This decision also determined that the veteran had submitted 
new and material evidence to reopen a claim for arthritis of 
the lumbar spine secondary to his service connected lumbar 
strain disability.

A videoconference was held before the undersigned  member of 
the Board in March 1999.

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1998), see 38 U.S.C.A. § 7105 
(West 1991).  A NOD consists of a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (1998).  
After an appellant receives the SOC, he must file a formal 
appeal within "sixty days from the date the [SOC] is mailed," 
38 U.S.C.A. § 7105(d)(3) (West 1991), or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
C.F.R. § 20.302(b) (1998).

The Board will address first the issue of service connection 
for a chronic acquired psychiatric disorder secondary to the 
service connected lumbar strain disability.  The August 1996 
rating decision, of which the veteran was notified by letter 
dated August 26, 1996, denied service connection.  Although 
the RO at first told the veteran that the February 1997 NOD 
was not adequate, it later accepted this as an NOD and issued 
a SOC on October 27, 1997.  The veteran's VA Form 9 was filed 
on December 12, 1997; unfortunately, the medical evidence to 
which it refers is not in the claims folder.  The record 
before the Board does not indicate whether the referenced 
medical records were not received by the RO, or whether they 
were misplaced by the RO or returned to the veteran.  Without 
the attachment, the veteran's references to "my conditions" 
are cryptic.  Nonetheless, in this case, the Board will 
resolve reasonable doubt in the veteran's favor and conclude 
that the substantive appeal is both timely and adequate.  In 
the alternative, the Board notes that May 6, 1998, SSOC 
informed the veteran that he had filed a substantive appeal 
concerning the issues in the SOC and SSOC, and that a 
response was then optional.  Accordingly, the veteran would 
not have known that the RO did not have the material to which 
he had referred in his substantive appeal.  

Alternatively, the veteran's statement regarding this issue 
was received by the RO in February 1997.  Since it was 
received within a year of the August 1996 RO denial, this 
statement could serve as the substantive appeal.  If the 
February 1997 statement is the substantive appeal, we have a 
situation in which the October 1997 SOC was issued before the 
substantive appeal.  This is not the usual sequence of 
events.  See 38 U.S.C.A. § 7105, 38 C.F.R. §§ 19.25 et seq. 
and 20.200 et seq.

Nonetheless, in Beyrle v. Brown, 9 Vet.App. 27 (1996), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) found no evidence in the record that the veteran had 
filed a substantive appeal after a SSOC concerning the 
issues, but also found that the Board had waived the filing 
of the substantive appeal by proceeding to review the claims.  
Id. at 28.  The Court cited to Rowell v. Principi, 
4 Vet.App. 9 (1993), for the principle that the lack of a 
timely filed substantive appeal does not deprive the Board of 
jurisdiction over an appeal initiated by a timely NOD.  

Consequently, the Board has carefully considered the actions 
and statements of the RO and the appellant in this case.  The 
October 1997 SOC, although out of the normal sequence, was 
not inadequate in substance, and gave the veteran the 
information that he needed to file his arguments on appeal, 
which would normally be in the substantive appeal in the 
usual sequence of events.  Moreover, the February 1997 
statement can serve as the substantive appeal.

The Board turns next to the issue of an increased rating for 
lumbar strain.  Rating decisions in October 1996, of which 
the veteran was notified by letter dated October 25, 1996, 
and November 1996, of which the vetera was notified by letter 
dated December 3, 1996, denied an increased disability 
evaluation.  As noted above, although the RO initially told 
the veteran that the February 1997 NOD was not adequate, it 
later accepted this NOD and issued a SOC on October 27, 1997. 

This situation is similar to the scenario outlined above 
regarding the issue of service connection for a chronic 
acquired psychiatric disorder secondary to the service 
connected lumbar strain disability.  The Board will accept 
the statement the veteran submitted in February 1997 
regarding this issue of an increased rating for the lumbar 
strain as the substantive appeal and conclude that, although 
the SOC was issued subsequent to the appeal, the issue of an 
increased rating for the lumbar strain is properly before the 
Board.

The Board will next address the issue of service connection 
for degenerative arthritis secondary to the service connected 
lumbar strain disability.  The rating action concerning this 
issue was generated in October 1997.  The RO notified the 
veteran that new and material evidence had not been submitted 
to reopen this claim by a letter dated October 29, 1997, but 
the RO also included the issue of whether new and material 
evidence had been received to reopen the claim for service 
connection for degenerative arthritis of the spine secondary 
to the lumbosacral strain in the October 27, 1997, SOC.  The 
SOC informed the veteran that he only needed to file a 
substantive appeal to this issue.  Therefore, as mentioned 
above, the veteran filed the VA form 9 in December 1997.  
Again, due to the absence of the attachment, it is not 
entirely clear if he was referring to his arthritic condition 
in this form.  Nonetheless, he did present arguments 
regarding that issue at a personal hearing held in April 
1998.  Therefore, the transcript from the personal hearing 
can serve as the NOD.  Since the veteran's testimony on the 
issue was transcribed within a year of the October 1997 RO 
denial, the Board finds that the transcript can serve as the 
NOD.  38 C.F.R. § 20.302(b) (1998); Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (transcribed oral remarks satisfy the 
requirement that a NOD must be in writing.)  Thereafter, as 
noted above, the May 1998 SSOC informed the veteran that he 
had filed a substantive appeal as to all issues in the SOC 
and SSOC, and that a response to the SSOC was optional.  As 
both the RO and the representative believed that nothing 
further needed to be done to complete the appeal as to the 
issue of entitlement to service connection for degenerative 
arthritis of the lumbar spine secondary to the service 
connected lumbar strain, the RO eventually sent the appeal to 
the Board.  

In this case, the hearing transcript performed the functions 
of the substantive appeal, as it responded to the SOC and 
argued for service connection for degenerative arthritis of 
the lumbar spine secondary to the service connected lumbar 
strain.  As the hearing transcript performed the functions of 
both the NOD and the substantive appeal, the Board concludes 
that the appellant would not be prejudiced by the Board's 
consideration of the issue of entitlement to service 
connection for degenerative arthritis of the lumbar spine 
secondary to the service connected lumbar strain.

If one document, filed after the issuance of a SOC, cannot be 
both a NOD and a substantive appeal, the Board notes that it 
may waive the filing of a substantive appeal.  See Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  This would be an 
appropriate situation in which to do so, as the appellant has 
filed a timely NOD as well as a timely response to the SSOC, 
and there would be no useful purpose served in remanding the 
appeal solely to require the appellant to re-submit the 
response to the SSOC merely to obtain two documents, one to 
serve as the NOD and one to serve as the substantive appeal.  
The Board also notes that Archbold v. Brown, 9 Vet. App. 124 
(1996), provides support for the idea that the NOD, SOC, and 
substantive appeal need not necessarily be filed or issued in 
that order.

Moreover, the Board notes that the prior Board decision did 
not consider whether service connection could be granted for 
degenerative disease of the lumbar spine on the basis that it 
was secondary to the service-connected lumbosacral strain.  
Nonetheless, in the October 1998 SSOC, the RO considered the 
merits of this issue, as it determined that new and material 
evidence had been submitted.  Consequently, the veteran is 
not prejudiced by the Board's formulation of the issue as one 
concerning service connection, rather than one concerning 
reopening the claim.  

In summary, in light of the procedural history described 
above, the Board concludes that the appellant would not be 
prejudiced by the Board's consideration of the issues of 
entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to the service connected 
lumbar strain disability; an increased rating for lumbar 
strain; and entitlement to service connection for 
degenerative arthritis.  See Bernard v. Brown, 4 Vet.App. 
384, 393 (1993).  The veteran has offered evidence on these 
matters, recent medical reports are of record, and the 
appellant responded thereto.  It appears that the Board 
proceeding does not prejudice the veteran.  

As noted above, in a statement received in February 1997, the 
veteran claimed service connection for "the rest of my back 
as being secondary to my service connected condition."  It 
appears that he requesting service connection for the 
cervical and thoracic segments of the spine.  This should be 
clarified and is referred to the RO for appropriate action.  

REMAND

The veteran is claiming service connection for psychiatric 
disabilities.  In a VA examination report dated in September 
1990, the veteran reported receiving psychiatric care in 1971 
and 1972 from the VA facility in Jackson, Mississippi.  It 
does not appear that the RO has requested the medical 
records.

The veteran is also claiming service connection for 
degenerative arthritis secondary to his service connected 
lumbar strain, as well as an increased rating for the lumbar 
strain.  In a statement dated in July 1998, the veteran's 
private physician, D.W. Bomboy, M.D., reported that the 
veteran was being "evaluated and treated for lumbar disc 
disease secondary to a service connected military injury."

In a statement dated in September 1998, a fee-based examiner, 
R.S. Kaufmann, M.D., F.A.C.P., reported:

I agree with the diagnosis of lumbar 
strain which is service connected and 
degenerative arthritis and spinal disease 
which was post military.

Neither of these statements clearly explains the physician's 
opinion regarding the etiology of the veteran's degenerative 
disease of the lumbar spine.  Therefore, further explanation 
is needed.

It is also noted that the veteran received benefits from the 
Social Security Administration (SSA).  These records should 
be obtained..   

The case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
providers who have treated him for his 
claimed disabilities.  When this 
information and any necessary 
authorizations have been received, the RO 
should request copies of all pertinent 
clinical records identified that have not 
been previously obtained.   

2.  The RO should obtain records of 
treatment of the veteran in 1971 and 1972 
from the Jackson, Mississippi, VA Medical 
Center.  All records obtained should be 
associated with the claims folder.  

3.  The RO should contact Dr. Bomboy and 
request that he send clarification of his 
July 1998 letter, in particular, to 
indicate his opinion concerning whether 
there is a relationship between the 
veteran's degenerative process of the 
lumbar spine and his service connected 
lumbar strain, together with the basis 
for his opinion.  

4.  The RO should contact Dr. Kaufmann, 
who conducted the September 1998 VA 
examination, for an addendum to his 
examination report, which should express 
an opinion as to whether the degenerative 
disease of the lumbar spine is related to 
the veteran's service-connected lumbar 
strain or to his military service.  If 
there is no association between the 
degenerative disease of the lumbar spine 
and the veteran's military service or 
service connected lumbar strain, Dr. 
Kaufmann must specifically so indicate.  
The addendum should contain the full 
rationale for all opinions expressed.  

5.  If the examining physician, Dr. 
Kaufmann, is no longer available, the RO 
should schedule an examination.  All 
indicated tests and studies should be 
performed.  The examiner should conduct a 
review of the veteran's clinical history 
and express an opinion as to the etiology 
of the degenerative disease of the lumbar 
spine, including whether it is related to 
the veteran's service connected lumbar 
strain.  If there is no association 
between the degenerative disease of the 
lumbar spine and the veteran's military 
service or service connected lumbar 
strain, the examiner must specifically so 
indicate.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The entire claims file must be made 
available to and reviewed by the 
examiner.

6.  The RO should obtain from the SSA 
legible copies of the records pertinent 
to the appellant's claim for disability 
benefits as well as the medical records 
relied upon concerning that claim.

7.  The RO should re-evaluate the 
appellant's claim of entitlement to 
service connection for degenerative 
disease of the lumbar spine with 
consideration of the Court's decision in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
The RO should also re-adjudicate the 
issues of entitlement to service 
connection for an acquired psychiatric 
disorder as secondary to the service-
connected back disability, entitlement to 
an increased rating for the service-
connected back disability, and whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for PTSD.

8.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a SSOC 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Cf. Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  If an examination 
is scheduled, the appellant is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




